Citation Nr: 0616365	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post traumatic stress disorder (PTSD) before 
September 29, 2005, and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the veteran submitted a statement in 
April 2002 in which he asks that a claim for ulcers be 
considered.  The veteran was previously denied service 
connection for a peptic ulcer in a November 1972 rating 
decision.  There is no indication that the veteran appealed 
that decision, and it became final in November 1973.  Thus 
the Board construes the April 2002 claim to be one to reopen 
the previously denied claim for service connection for 
ulcers.  The RO has not adjudicated this issue, so it is 
referred to the RO for appropriate action.

Furthermore, the veteran's representative raises the issue of 
service connection for Type II Diabetes Mellitus in the May 
2006 Informal Hearing Brief.  This matter is also referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; panic 
attacks; difficulty in understanding complex commands; 
impairment of memory; impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.




CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, 
but no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5200 through 5203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.

In the present case, notice was provided to the veteran in 
March 2001, prior to the initial AOJ decision which granted 
service connection.  Pursuant to Dingess v. Nicholson, 
however, such notice is not sufficient unless it also 
provided notice to the veteran that a disability rating and 
effective date would be assigned if an award of service 
connection was made.  As the March 2001 notice did not give 
the veteran such notice, additional notice was needed upon 
the veteran disagreeing with the evaluation of the disability 
rating.  That notice was given to the veteran in April 2005.  
The April 2005 letter advised the veteran of all the 
Pelegrini II elements as stated above.  Although this notice 
came after the initial AOJ decision, the veteran's claim was 
readjudicated in January 2006 and a Supplemental Statement of 
the Case was issued.  The letter also told him it was his 
responsibility to support the claim with appropriate 
evidence.  Indeed, the veteran submitted evidence to consider 
in connection with his claim or provided information leading 
to such evidence.  

The Board finds that VA has cured any defect in the original 
notice and there is no prejudice to the veteran.  In 
addition, the purposes behind the notice requirement have 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Thus, VA has satisfied its "duty 
to notify" the veteran.

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient treatment records are in the file for February 
20002 through August 2005.  The RO also obtained private 
treatment records identified by the veteran.  The RO obtained 
Social Security Administration records related to the 
veteran's claim for disability benefits.  The veteran was 
notified in the rating decisions, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in February 
2002, July 2003 and September 2005.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's PTSD since he was last 
examined.  The veteran has not reported receiving any recent 
treatment (other than at VA, which records were obtained), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.   
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's service-connected PTSD psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id. at 443. 

The criteria for a 30 percent rating are:

Occupational and social impairment with 
an occasional decrease in work efficiency 
and intermittent periods of an inability 
to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, or recent events).  

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  



The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2005).

The medical records show Global Assessment of Functioning 
(GAF) scores of 50 and 60 over the past few years.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

In his numerous statements, the veteran has stated that his 
PTSD symptoms include, isolation, intolerance to crowds, 
flashbacks, nightmares, depression, insomnia, irritability, 
guilt, extreme anger with outbursts, panic attacks, intrusive 
thoughts, anxiety, exaggerated startle response, short-term 
and long-term memory loss, poor concentration, and 
hallucinations.  He also states that he had to take early 
retirement from his employment of 35 years because of his 
PTSD.  He also submitted statements from his wife and 
siblings, but these statements fail to discuss his current 
symptoms.  

VA treatment records since February 2002 reflect the veteran 
to be a neatly groomed individual who is alert and oriented 
in all spheres with good eye contact.  They also show the 
veteran complained of depression, nightmares, anxiety, panic 
attacks, loss of memory and concentration, occasional 
outbursts of anger, sadness, intrusive thoughts, flashbacks, 
difficulty sleeping, irritability, auditory and visual 
hallucinations, and occasional paranoid delusions.  The 
veteran however consistently denied any suicidal or homicidal 
ideation.  The majority of his complaints seem to focus on 
his anger management problems and his sleeping difficulties.

The veteran underwent VA examinations in February 2002, July 
2003 and September 2005.  At the February 2002 examination, 
the veteran reported experiencing daily intrusive thoughts, 
flashbacks of smells and "being there" that sometimes are 
not associated with any specific triggers, great difficulty 
controlling his anger and frequently withdrawing because he 
feels angry, depression, low energy, no interest in any 
pleasurable activities, poor concentration, forgetfulness, 
nightmares, avoidance of a lot of things because they make 
him scared and anxious, avoidance of social gatherings and 
crowds, and panic attacks such as when the doors are closed 
at night.  He worked as a boilermaker at a plant, which is 
the same job he had held since returning from Vietnam.  He 
lived at home with his wife of over 20 years.  He reported he 
had children in college and on their own and he had no 
history of legal difficulties.

Mental status examination revealed an alert/oriented 
individual, who was cooperative, maintained good eye contact, 
and was appropriately dressed and groomed.  His psychomotor 
activity was normal without any involuntary movements 
although he was quite nervous, anxious and fidgety in the 
interview.  He also showed a depressed mood and affect.  He 
became choked up when discussing the events of his war 
experience.  His speech was normal and thoughts were goal 
directed and coherent without any abnormalities.  Thought 
content was mostly around the Vietnam experience.  There was 
no evidence of hallucinations or delusions, and no suicidal 
or homicidal ideations or obsessions/compulsions.  His 
attention and concentration were good.  Abstraction, insight 
and judgment were good.  The diagnosis was PTSD.  A GAF score 
of 60 was assigned.  The examiner concluded that the veteran 
continues to have moderate severity of symptoms and 
psychosocial impairment.

At the July 2003 VA examination, the veteran reported that 
his condition has been getting worse and that he is not able 
to work anymore and took early retirement from his job on 
June 30, 2002.  He reported that he believes that people call 
him crazy, he is always afraid someone is after him, he feels 
lonely, he thinks too much about death but he denied any 
suicidal ideations, he is short tempered and gets angry 
pretty soon, and he wants to be by himself and not get 
involved with others.  He complained of nightmares one to two 
times a week, dissociative flashbacks, feelings of impending 
doom, anxiety and nervousness, intrusive thoughts, anhedonia, 
and depressed all the time.  He stated he does not want to 
talk about his Vietnam experiences and tries to avoid 
situations which will evoke those memories. 

Social and personal history given shows the veteran has been 
married for 25 years and has 6 children who are all adults.  
He reported being retired but a sophomore in college.

Mental status examination revealed a well-developed, well-
nourished male who was well-dressed and groomed.  He was 
cooperative with good eye contact.  He had somewhat increased 
psychomotor agitation.  His mood was somewhat anxious with 
congruent affect.  He was alert and oriented in all spheres.  
His concentration was somewhat impaired but memory was 
grossly intact.  Speech was normal in volume and tone, and 
thought process was coherent and goal directed without flight 
of ideas.  There was no looseness of association but he did 
have ideas of reference.  He admitted to both auditory and 
visual hallucinations, hearing voices occasionally and seeing 
faces of people frequently.  He also had some paranoia that 
other people were trying to hurt him and did not feel 
comfortable in and around people.  His judgment and insight 
were intact.  The diagnosis was PTSD and depressive disorder 
not otherwise specified.  A GAF of 50 was assigned.  The 
examiner stated that the veteran continued with moderate 
severity of symptoms and psychosocial impairment.

The last VA examination was conducted in September 2005.  The 
veteran complained of feeling depressed, loss of interest, 
fatigue, low self-esteem, hopelessness, helplessness, guilt, 
poor concentration and auditory and visual hallucinations.  
He also reported PTSD symptoms such as flashbacks, insomnia, 
nightmares, exaggerated startle response, intolerance to 
crowds, isolation, agitation, mood lability with frequent 
angry outbursts, feelings of dread and expectation of the 
worst happening.  A letter from the veteran's wife given to 
the examiner stated that the veteran has become more confused 
recently with simple tasks and has had problems with paying 
bills, that there has been money and checks missing, that he 
talks to unseen others, he has difficulty hearing and has 
episodic loss of bowel and bladder control.

Social and occupational history given shows that the veteran 
lives with his wife and is able to perform activities of 
daily living.  He does chores around the house and yard work 
and watches football on television.  He also spends time 
visiting with his siblings and church members.  It was noted 
he worked for over 35 years at the same place, missing an 
accumulation of one year from work due to his PTSD.  He took 
early retirement in 2002.

Mental status examination revealed an alert and oriented male 
who was casually dressed, well-groomed, cooperative and 
attentive, without guarding or evasiveness.  He had increased 
psychomotor activity with frequent shifting in his chair 
during the interview.  His eye contact was adequate, mood 
anxious and affect flat.  His speech was slow and hesitant 
and thought process was also slow but content was goal 
oriented and coherent.  He denied any suicidal or homicidal 
ideations.  There was no evidence of obsessions or 
compulsions.  He did, however, admit to auditory and visual 
hallucinations.  There was also some paranoia.  His memory 
was grossly intact, and his judgment was fair.  The 
impression was PTSD and depressive disorder and a GAF of 55 
was assigned reflecting a moderate impairment.  The examiner 
stated that, although his overall quality of life is 
compromised secondary to medical problems and symptoms of 
PTSD, he is able to participate in meaningful interpersonal 
relationships with family.  Otherwise he remains socially 
isolated.  

A note at the end of the examination report reveals that 
psychological testing was conducted and determined that the 
veteran has a cognitive impairment but no depression was 
shown.  Thus the diagnosis was changed to PTSD and cognitive 
disorder not otherwise specified, and the GAF score was 
changed to 50.

The foregoing evidence reflects a disability picture most 
consistent with a 50 percent rating.  The evidence shows 
occasional flattened affect, panic attacks, loss of 
concentration, depression, anxiety, and difficulty in 
understanding complex commands (i.e., cognitive disorder), in 
addition to nightmares, avoidance, isolation, intrusive 
thoughts, anger management problems and flashbacks.  Although 
it must be acknowledged that the medical evidence shows that 
the veteran reports hallucinations, which is listed among the 
criteria for a 100 percent rating, the overall disability 
picture more accurately reflects that the veteran's PTSD is 
50 percent disabling.  

There is no evidence showing that the veteran has total 
occupational and social impairment.  The veteran was able to 
maintain employment with a single employer for more than 35 
years and, although the veteran states he retired early due 
to his PTSD, the evidence shows that he has severe emphysema, 
which appears to have been a major factor in his early 
retirement.  Social Security Administration records list only 
chronic pulmonary insufficiency as the disability for which 
benefits were granted.  In addition, the veteran's lowest GAF 
score was 50, which indicates only a moderate to serious 
impairment. Clearly the VA examiners did not consider the 
veteran's hallucinations to cause total impairment since they 
assigned a GAF no lower than 50.  

Furthermore, the examiner in September 2005 stated that the 
veteran is able to participate in meaningful interpersonal 
relationships with family, although he otherwise remains 
socially isolated.  The record shows the veteran has been 
married for about 28 years and has 6 children.  The record 
also shows that the veteran remains socially active in his 
church and with his siblings.  He is also involved around the 
house doing chores and yard work.  

Thus the evidence shows that the veteran only has reduced 
reliability and productivity due to his symptoms and that, 
although he has difficulty in establishing and maintaining 
effective work and social relationships, he is not unable to 
do so.  While obvious impairment is acknowledged, the medical 
evidence reveals that he is alert and oriented in all 
spheres; his thought processes are organized and goal-
directed; his speech is slow but not otherwise impaired; he 
does not have any delusions; he is in control of his impulses 
and not a danger to himself or others; his behavior is not 
inappropriate; he does not have any obsessions or 
compulsions; he does not have any suicidal ideations; he does 
not have near-continuous panic or depression that affects his 
ability to function independently, appropriately and 
effectively; his behavior is not grossly inappropriate; he is 
able to perform activities of daily living; and he is not 
neglectful of his personal appearance and hygiene.  Thus his 
hallucinations do not appear to be of such significance in 
his disability that they would support a disability rating 
higher than 50 percent without any evidence of other symptoms 
falling within the criteria for either a 70 or 100 percent 
rating. 

For the foregoing reasons, therefore, the Board grants an 
initial disability rating of 50 percent, but no higher, for 
the veteran's service-connected PTSD.


ORDER

Entitlement to an initial disability rating of 50 percent for 
post traumatic stress disorder prior to September 29, 2005 is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


